Case 6:21-cv-00313-GAP-GJK Document 3-2 Filed 02/22/21 Page 1 of 3 PagelD 637

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

SPEECH FIRST, INC.,
Plaintiff,

Case No. 6:21-cv-00313
Vv.

ALEXANDER CARTWRIGHT, in
his official capacity as President of
the University of Central Florida, et
al.,

Defendants.

 

 

DECLARATION OF NICOLE NEILY
1. I am the President of Speech First, Inc.

2. Speech First is a nationwide membership organization of students,
alumni, and others that is dedicated to preserving civil rights secured by law,
including the freedom of speech guaranteed by the First Amendment to the
U.S. Constitution. In particular, Speech First seeks to protect the rights of
students and others at colleges and universities, through litigation and other
lawful means.

3. Speech First has members who are current students at the
University of Central Florida.

4, I am personally familiar with, and have spoken to, several of

Speech First's members at the University, including Students A, B, and C
Case 6:21-cv-00313-GAP-GJK Document 3-2 Filed 02/22/21 Page 2 of 3 PagelD 638

mentioned in the complaint. Based on those conversations, I have learned the
following.

5. Speech First’s members hold a wide array of different views and
opinions on matters such as politics, race, religion, gender identity, abortion,
gun rights, immigration, foreign affairs, and many other sensitive and
controversial topics.

6. Speech First's members at the University want to be able to have
open and robust intellectual debates and discussions about these issues on
campus, in the City of Orlando, and online, including via email.

7. Yet Speech First's members limit their speech because they
reasonably fear it will be considered “humiliating,” “harassing,” “invasive,”
“unwanted,” “biased,” or “hate[ful]” under the University policies challenged in
the complaint.

8. Speech First brought this suit to ensure that its members and
other students will not face discipline, investigation, or any other negative

repercussions from the University for their views or their speech.
Case 6:21-cv-00313-GAP-GJK Document 3-2 Filed 02/22/21 Page 3 of 3 PagelD 639

Per 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge.

Executed on February 2d , 2021,

Mua WAY

Nisois Neily oa
President of Speech Fipt Inc,
